Citation Nr: 1729583	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for Thygeson's superficial punctate keratitis currently evaluated as noncompensable.

2.  Entitlement to an increased rating for left knee degenerative joint disease, evaluated as noncompensable prior to October 15, 2011 and as 10 percent disabling thereafter.

3.  Entitlement to an increased rating for right knee degenerative joint disease, evaluated as noncompensable prior to October 15, 2011 and as 10 percent disabling thereafter.

4.  Entitlement to an increased rating for right knee laxity evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) from September 2009 (right knee), June 2012 (bilateral knee), February 2013 (eye), and June 2014 (right knee laxity) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  The Board has recharacterized the issues on appeal to include the issue of a higher rating for laxity of the right knee.

The Veteran was scheduled for a May 2017 videoconference Board hearing.  In May 2017, the Veteran withdrew his request for a hearing (See VA Form 21-4138).  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2016).

The rating issues of the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected eye disability has not been manifested by symptoms which have caused incapacitating episodes.

2.  The Veteran's service-connected eye disability has not been manifested in corrected visual impairment in one eye of 20/40 and 20/50 in the other, or worse.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Code 6099-6001 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The claims file reflects that the Veteran has been seen by a private examiner for his eyes.  Despite being advised to either provide treatment records related to his condition or complete and return necessary authorization forms (see December 17, 2012 letter from VA to the Veteran), he has not provided VA with pertinent records, or with authorization for VA to obtain them.  Thus, the Board finds that VA does not have a further duty to assist the Veteran in obtaining evidence.  The Veteran was provided with VA examinations in 2013 and 2016.  Testing of visual fields was not performed because it was not deemed clinically necessary and not required by VA regulation.  See 38 C.F.R. § 4.75 (a) and June 2016 VA Form 27-0820 (Report of General Information) by Dr. K. K. that fields were assumed to be normal).  The Board finds that the examinations, taken together, were adequate and suitable for rating the Veteran.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated as noncompensable under DCs 6099-6001, indicating Thygeson's superficial punctate keratitis is not a condition listed in the rating schedule; however, it is rated by analogy to keratopathy which is rated under the general rating formula for diseases of the eye.  In July 2012, the Veteran filed a claim for an increased rating.  

Under the general rating formula for diseases of the eye, the Veteran would be entitled to a compensable rating if he had incapacitating episodes having at least 1 week in duration in a 12 month period, or if he had visual impairment in one eye of 20/40 and at least 20/50 in the other.  38 C.F.R. § 4.79.  In essence, his eye disability is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  For VA purposes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79.

In this case, the evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his service-connected eye disability during the current appeal period; therefore, the rating criteria pertaining to such are not applicable in the present appeal. 

A June 2012 VA telephone contact report reflects that the Veteran reported that he had been on steroid drops in the past for his eye disability but was not currently on them.  He requested to be seen by a VA clinician.

A July 2012 VA treatment record reflects that the Veteran reported burning eyes, sensitivity to light, and dry eyes.  The Veteran reported that he had been using Alcon eye drops.  It was noted that the Veteran was concerned as to whether he had scarring on the eyes, and if so, if he could apply for VA compensation.  It was noted that "he is trying to [get] higher SC rating."  The record does not indicate that the Veteran was actually experiencing the effects of any scarring, rather he was curious as to whether he had any such disability.

A January 2013 VA examination report reflects that the Veteran's uncorrected distance was 20/200 in each eye.  His uncorrected near vision was 20/40 or better in each eye.  His corrected vision was 20/40 or better for both distance and near vision.  He did not have any other disability of the eyes, and his condition was noted to not impact his ability to work. 

In his April 2013 notice of disagreement, the Veteran did not make any assertions as to why a compensable rating is warranted.

An April 2013 VA record reflects that the Veteran was seen by a private optometrist who recommended further testing on his eyes.  It was noted that the Veteran "has Thygeson's but [private medical doctor] wanted to see if something else was causing his dry eyes, itchy eyes."

A May 2013 VA primary care record reflects that the Veteran was "very argumentative" about issues regarding skin tags on his eyelids and "feels he needs to be SC and will continue to call every time he has  . . . eye dryness etc so that it is documented."  Medication was ordered for his Thygeson's and he was given "very specific instructions on how to clean eye."  A June 2013 VA telephone clinical record reflects that the Veteran reported he was not currently on steroids for his eyes.

In his July 2014 VA Form 9, the Veteran did not provide any reason why he felt that VA had decided his claim incorrectly or why he was entitled to a compensable rating. 

A September 2014 VA clinical record reflects that the Veteran stated that he was not sure if he has an eye problem of macular degeneration, that he has seen several doctors "who don't care", and that his eyes burn and get bloodshot.  The clinician discussed how allergies can affect the eyes, but the Veteran insisted that he did not have allergies. 

An April 2016 VA examination report reflects, with regard to severity, that the Veteran has approximately one to two episodes per month of keratitis (inflammation of the cornea) for which he uses Pred Forte (a steroid eye drop) and tobramycin eyedrops (an antibiotic) for five to seven days, which then puts the keratitis in remission.  The Veteran had last used the drops approximately one week before the examination and did not have any eye symptoms of burning or pain at the examination.

Upon examination in 2016, the Veteran's uncorrected distance was 20/200 in the right eye and 10/200 in the left eye.  His uncorrected near vision was 20/40 better in the right eye and 20/70 in the left eye.  His corrected vision was 20/40 better for both distance and near vision.  There had been no incapacitating episodes attributable to any eye condition in the past 12 months.  He did not have any disability other than that for which he was in receipt of service connection, and his condition was noted to not impact his ability to work.  At the time of the examination, it was noted that he did not have active Thygeson's punctate keratitis with symptoms of burning in either eye, the disability was in remission, and the Veteran was not using eyedrops on the day of examination.  It was further noted that the "[s]lightly reduced corrected acuity [in the] left eye is due to anisometropic amblyopia (marked difference in prescription in each eye) and not due to Thygeson's punctate keratitis episodes."

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

The rating formula for the eyes allows for them to be rated based on level of severity of impairment of visual acuity, visual field, and muscle function as well as incapacitating episodes.  It allows for rating of any symptom, to include dryness or a feeling of burning or itchiness, as it may affect vision acuity or result in an incapacitating episode.  Accordingly, the Board finds that the schedular rating assigned adequately addresses the functional effects of the Veteran's service-connected eye disability.  The Board notes that for at least a portion of the appeal, the evidence shows that he did not have symptoms and the disability was in remission.  Further, the Veteran has not provided competent credible evidence that he has symptoms (to include dryness, burning, and itchiness) which have caused marked interference with employment or frequent periods of hospitalization.  Thus, even if the rating criteria does not specifically discuss his symptoms, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service-connection several disabilities.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence reflects that the Veteran is employed.  The evidence does not reflect that it is not substantial gainful employment.  Therefore, referral for consideration of a TDIU on an extra-schedular basis is not warranted, and the appeal in this matter must be denied.


ORDER

Entitlement to an increased (compensable) rating for Thygeson's superficial punctate keratitis is denied.


REMAND

The Veteran underwent a VA examination for both knees in May 2012, another examination for the right knee in April 2016, and another examination for the left knee in May 2016. 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.   

A review of the examination reports reflects that they do not comply with the above noted requirements, thus, a remand for another examination is warranted.  As the examinations ordered below may lead to evidence with respect to the claim for a higher rating for regarding laxity in the right knee, that issue will be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA and non-VA clinical records for the Veteran's right and left knees, including VA records, if any, from May 2016 to present. 

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected right and left knee disabilities.  In particular, the examiner is requested to:
 
a. Assess the severity of the instability of the right knee; and

b. Test the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. Consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

d. Review the prior VA examination reports from 2012 and 2016 and provide a retrospective opinion, to the extent possible, which identifies the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

3.  Following completion of the above, readjudicate the knee issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


